Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment and terminal disclaimer received December 14, 2021.  Claims 1 and 17 were amended.  Claims 1-20 are pending.
The terminal disclaimer filed on December 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,361,375; application 16/897,694; and US 9,831,437 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejections set forth in the October 26, 2021 Office action have been overcome, respectively, by the response and amendment filed December 14, 2021 and the terminal disclaimer filed December 14, 2021.
The following is an examiner’s statement of reasons for allowance:   
The closest prior art is considered to be Nishimura (US 2014/0231769), which teaches a composition of materials including triazine-containing and a carbazole-containing materials (see abstract), but the reference fails to exemplify a pre-mixture of described first and second compounds specifically including at least one less abundant stable isotope.  Applicant sets forth a pre-mixture of compounds further requiring at least one less abundant stable isotope provides an improved pre-mixture compared to a mixture lacking the addition of at least one less abundant stable isotope (see instant specification as filed at par. [0087] – par. [0089] and par. [0050]).  
Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786